Cite as 2016 Ark. 300

                SUPREME COURT OF ARKANSAS
                                       No.   CV-16-776

COL. MIKE ROSS, RET.; MARION                      Opinion Delivered   September 9, 2016
HUMPHREY; JAMES BROOKS; ADAM
JEGLEY; MARTHA DEAVER; AND THE
COMMITTEE TO PROTECT AR
FAMILIES
                  PETITIONERS                     AN ORIGINAL ACTION

V.


MARK MARTIN, ARKANSAS
SECRETARY OF STATE
                 RESPONDENT                       SPECIAL MASTER APPOINTED;
                                                  MOTION FOR BIFURCATED
CHASE DUGGER AND DR. STEPHEN                      CONSIDERATION, CONSECUTIVE
CANON, INDIVIDUALLY AND ON                        BRIEFING, AND EXPEDITED
BEHALF OF HEALTH CARE ACCESS                      CONSIDERATION GRANTED;
FOR ARKANSANS                                     MOTION FOR ORAL ARGUMENT
                INTERVENORS                       DENIED; AND MOTION TO
                                                  INTERVENE GRANTED.


                                       PER CURIAM


       On September 1, 2016, petitioners Colonel Mike Ross, Retired; Marion Humphrey;

James Brooks; Adam Jegley; Martha Deaver; and the Committee to Protect AR Families filed

an original action in this court pursuant to article 5, section 1 of the Arkansas Constitution,

as amended by amendment 7 to the Arkansas Constitution, for an order to invalidate a

proposed initiated constitutional amendment. On August 25, 2016, respondent Mark Martin,

Arkansas Secretary of State, certified a proposed initiated constitutional amendment with the
                                     Cite as 2016 Ark. 300

popular name “An Amendment to Limit Attorney Contingency Fees and Non-Economic

Damages in Medical Lawsuits” to be placed on the November 8, 2016 general election ballot.

Petitioners now seek to strike the certification of the ballot measure and to enjoin respondent

from placing the measure on the ballot or, in the alternative, to enjoin respondent from

counting, canvassing, or certifying any votes cast for the measure. Specifically, petitioners

assert that the sponsors of the proposed initiated constitutional amendment failed to comply

with mandatory canvasser certification laws and mandatory filing requirements and failed to

submit the requisite number of verified signatures; in addition, petitioners contend that the

ballot title is insufficient. The sponsors of the proposed initiated constitutional amendment,

Chase Dugger and Dr. Stephen Canon, individually and on behalf of Health Care Access for

Arkansans, a ballot-question committee, have filed a motion to intervene in this action.

       As an initial matter, we grant the motion to intervene. Further, this original action

raises issues of fact with regard to canvasser certification, filing requirements, and validity of

signatures. Arkansas Supreme Court Rule 6-5(c) (2015) provides that evidence on issues of

fact will be taken by a master to be appointed by this court. Therefore, we appoint the

Honorable J.W. Looney as master and direct him to conduct such proceedings and hearings

subject to, and in accordance with, Rule 6-5(b) and Arkansas Rule of Civil Procedure 53

(2015), as are necessary to determine whether the allegations contained in the petition are

true. We further direct him to file his report with this court by September 28, 2016. In the

discharge of his duties, the master has the authority to address the parties’ discovery motions.




                                                2
                                    Cite as 2016 Ark. 300

       This court has routinely required parties to post a bond in original actions brought

under amendment 7 when a master is appointed. See Stephens v. Martin, 2014 Ark. 402 (per

curiam); Roberts v. Priest, 334 Ark. 244, 973 S.W.2d 797 (1998) (per curiam). Respondent

is not subject to the payment of costs because of sovereign immunity. See Stephens, 2014 Ark.
402. Therefore, petitioners and intervenors are both directed to file a bond to be approved

by our clerk in the amount of $5,000 to secure payment of any costs adjudged against them

for the taking and transcribing of proof, including the master’s fee.

       We grant petitioners’ motion to bifurcate the proceedings and to separately brief the

issues of fact and the issues of law raised in the petition. The request for oral argument is

denied. We grant petitioners’ motions for expedited consideration and for consecutive

briefing, and we set two expedited briefing schedules as follows:

       Counts I and II: Petitioners’ brief due on October 5, 2016; respondent’s and
       intervenors’ briefs due on October 12, 2016; petitioners’ reply brief due on
       October 13, 2016.

       Count III: Petitioners’ brief due on September 16, 2016; respondent’s and
       intervenors’ briefs due on September 23, 2016; petitioners’ reply brief due on
       September 26, 2016.

       It is so ordered.




                                              3